Citation Nr: 0605909	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-24 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hearing loss and 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to January 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the above claim.


FINDING OF FACT

The veteran's current bilateral hearing loss and tinnitus 
resulted from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss and tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1112 (West 2001); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
veteran in deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385`; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The service medical records show that the veteran's hearing 
was normal at separation from service.  He denied having ear 
trouble on his report of medical history.  There were no 
complaints, findings, or treatment for hearing loss or 
tinnitus during active service.  

Following service, the veteran received VA medical treatment.  
In an October 1996 physical examination, his hearing was 
reported as intact and his tympanic membrane was positive for 
light reflex.  

During a hearing consultation in February 2003, the veteran 
complained of bilateral hearing loss and constant tinnitus 
since service.  He reported a history of noise exposure 
during the military.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
90
95
LEFT
25
30
45
75
80

The veteran was diagnosed has having profound mixed hearing 
loss.  

In April 2003, the veteran was afforded a VA examination.  At 
that time, he reported having noise exposure during active 
service during basic training when he was crawling through an 
infiltration course.  Numerous battle stimulations went off 
from which he became dizzy and sick and had reduced hearing 
for a number of days afterwards.  He stated he went to sick 
call for treatment.  Following service, the veteran worked as 
a maintenance engineer for 20 years, bartender, and painter.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
90
95
LEFT
25
30
45
75
80

Speech audiometry revealed speech recognition ability of 92 
percent in both the right and left ears.  The veteran was 
diagnosed has having moderately severe mixed hearing loss.  
The examiner noted that there was no evidence of hearing loss 
in the veteran's service medical records.  She opined that it 
may be possible that the veteran had a temporary threshold 
shift from the noise exposure incident, but hearing in 
January 1955 was normal bilaterally.  She stated that 
tinnitus could be secondary to acoustic trauma and based on 
the veteran's report, his tinnitus began in service.

In a letter dated August 2003, the same VA examiner stated 
that the veteran reported being exposed to noise in service 
and recalls a specific incident where stimulators exploded 
very near to him.  The veteran also stated that he had 
ringing and difficulty hearing at the time of the incident 
and had tinnitus for a number of years.  The examiner opined 
that the veteran's hearing loss may have been due to service 
and tinnitus was probably secondary to acoustic trauma.  She 
concluded that based on the veteran's report and history of 
noise exposure, his hearing loss and tinnitus were as likely 
as not due to service.  

Statements of support state that the veteran has had hearing 
loss for some time.  A letter from the veteran's ex-wife 
stated that he had hearing loss before they were married in 
1971.  A letter from G.D.F. stated that she met the veteran 
in 1974 and immediately noticed that he had a hearing 
problem.  

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for bilateral 
hearing loss and tinnitus.  In the August 2003 letter, the VA 
examiner concluded that the veteran's hearing loss and 
tinnitus were as likely as not due to service.  The opinion 
was based upon review of the claims file and a physical 
examination, and is found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

The veteran's account of exposure to in-service noise is 
credible.  Although the service medical records show no 
complaints of hearing loss or tinnitus and the post-service 
medical evidence does not show such complaints until many 
years after his military service, the fact remains that he 
was exposed to acoustic trauma during service and he suffers 
from hearing loss and tinnitus which has been related by a 
medical professional to that trauma.  Weighing the evidence 
both against the veteran's claim and favoring his claim, the 
Board finds that the evidence is in equipoise.  Accordingly, 
the veteran is entitled to the application of the benefit of 
the doubt, see 38 U.S.C.A. § 5107(b), and the Board finds 
that he incurred bilateral hearing loss and tinnitus as a 
result of his active service.


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


